CHARLES J. SCHUCK, Judge.
The Eureka Pipe Line Company, a corporation, claimant, was the owner of a certain pipe line located on the E. C. Parks farm in Murphy district, Ritchie county, West Virginia, which pipe line was used and operated for the purpose of conveying and transporting oil, and known as a four-inch gravity line.
On or about July 8, 1947, while the employes of the state road commission were engaged in repairing what is known as Indian Creek Road and located in the immediate vicinity of said pipe line, rocks removed from said road were thrown by the highway employes over and upon the pipe line in question, causing it to break apart and allowing oil to leak and escape therefrom to the damage of the claimant in amount of $367.42. A detailed account showing the items of loss and the labor necessary to make the required repairs is filed with the claim. Payment in the amount *86claimed is recommended by the authorities of the state road commission and concurred in by the attorney general.
We are of the opinion that a moral obligation rests on the state to make restitution, and an award in the amount of three hundred sixty-seven dollars and forty-two cents ($367.42) is hereby recommended.